      Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 1 of 15 PageID #:1                             -TL


                       IN THE UNMED STATES DISTRICT COURT
                                                                                       FILED
                      FOR THE NORTHERN DISTRICT OB ILLINOIS                                   Nt]Y 2   t 2otsw
                                EASTERN DTVISION                                      .
                                                                                          THOMASG BRUTON
                                                                                      CI.ERK, U.S. DISTRICT COURT

GEORGE MOORE,

       Plaintiff,                                         Case No.

v.
                                                          1:19+v4T7OT
AJT DIABETIC INCORPORATED,                                Judge Jorge L Abnso
ROBIN SOBLICK and DOES I - 1C,                            ta$sffi Judge Gabriel A. FuenEs
       Defendants.




                                                COMPLAINT

PlaintiffGeorge Moore states        as   follows for his complaint against AJT Diabetic Incorporated,

Robin Soblick and Does I     -     10:


                                            Preliminary Statement

       l.      This action arises out of the Defendants' repeated violations of the Telephone

ConsumerProtection     AG,l.',47   U.S.C. 5227, et seq. (*TCPA").

       2.      Does I through l0 initiated autodialed calls to the residential telephone numbers

of Plaintiff despite them being registered on the National Do Not Call Registry, to promote AJT

Diabetic Incorporated ('AJT") in violation of the TCPA. AJT hired Does I through 10 to

advertise its goods and services and is vicariously liable for their illegal telemarketing conduct.

       3.       This Complaint also relates to Defendants' conduct making telemarketing calls to

the Plaintiffwithout transmitting valid caller IDs and in the absence of any "do not call" policy

or training, as well as making such calls to the      Plaintiffafter he indicated that he no longer

wanted to be contacted.
      Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 2 of 15 PageID #:2



                                               PARTMS

          4.    PlaintiffGeorge Moore is a natural person and resident of Illinois in this District.

          5.    Defendant AJT Diabetic Incorporated is a Texas Corporation, which is authorized

to do business in Illinois, and has its principal offrce in Houston, Texas. AJT has a registered

agent of Illinois Corporation Sewice Company, 801 Adlai Stevenson         Dr, Springfield, IL 62703.

          6.    Defendant Robin Soblick is a natural person and resident of the State of Florida.

          7.    She is   AJT's president.

          8.    The true names and capacities of the defendants sued herein as Does 1 through 10

are currently unknown to     Plaintifi who therefore   sues these defendants   by such fictitious names.

Plaintiffwill seek leave of court to amend this Complaint to reflect the true names and capacities

of the defendants designated hereinafter as Does when such identities become known.

          9.    The Defendants themselves, and through third parties, place telemarketing calls

into this District, or authorized the same, as they did with the Plaintiff.

                                     JURISDICTION & YENUE

          10.   The Court has federal question subject matter jurisdiction over these TCPA

claims.

          11.   Venue is proper pursuant to 28 U.S.C. $ 1391(b)( 2) because PlaintiffMoore is a

resident of this district, which is where he received the illegal telemarketing calls that are the

subject of this lawsuit.

                                       TCPA BACKGROUNI)

          12.   In 1991,    Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that "[u]nrestricted telemarketing . .       .




can be an intrusive invasion of privacy     [.]" Telephone Consumer Protection      Act of 1991, Pub. L.

No. 102-243,    $   2(s) (1991) (codified at 47 U.S.C.5 227).
           Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 3 of 15 PageID #:3



The TCPA Prohibits Automated Telemarketing Calls

            13.    The TCPA makes it unlawful "to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service". See 47 U.S.C. $ 227(bxl)(Axiii)

            14.    The TCPA provides a private cause of action to persons who receive such calls.

See 47 U.S.C. $ 227(bX3).

            15.    According to findings by the Federal Communication Commission ("FCC"), the

agency Congress vested with authority to issue regulations implementing the TCPA5 such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

            16.    In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls ("robocalls") to wireless numbers and residential lines.

Specifically, it ordered that.

            [A] consumer's written consent to receive telemarketing robocalls must be signed
            and be sufficient to show that the consumer: (1) received "clear and conspicuous
            oisciosure- or the consequences oi- providing the requested consent, i.e., that the
            consumer will receive future calls that deliver prerecorded messages by or on
            behalf of a specific seller; and (2) having received this information, agrees
            unambiguously to receive such calls at a telephone number the consumer
            designates.[] In addition, the written agreement must be obtained "without
            requiring, directly or indirectly, that the agreement be executed as a condition of
            purchasing any good or service.[]"

In   the   Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,27 FCC

Rcd 1830, 1844 (2012) (footnotes omitted;.
       Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 4 of 15 PageID #:4



The TCPA's Requirement to Have Sufficient Policies In Order to Honor Requests to Stop
Contacting Individuals.

        17.       The TCPA specifically required the FCC to "initiate a rulemaking proceeding

concerning the need to protect residential telephone subscribers' privacy rights to avoid receiving

telephone solicitations to which they object." 47 U.S.C. $ 227(c)(1).

        18.       The FCC was instructed to "compare and evaluate alternative methods and

procedures (including the use      of ... company-specific 'do not call' systems ...)"   and "develop

proposed regulations to implement the methods and procedures that the Commission determines

are most effective and effrcient to accomplish purposes of this section."    Id   al (c)(l)(A), (E)

        19.       Pursuant to this statutory mandate, the FCC established company-specific "do not

call" rules. In   the   Matter of Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991,7 FCC Rcd. 8752 (Oct. 16, 1992) ("TCPA Implementation Ordet'').

        20.       The FCC found that "the company-specific do-not-call list alternative is the most

effective and efficient means to permit telephone subscribers to avoid unwanted telephone

solicitations;' Id. at8765 (fl 23)

        2T.       However, recognizing that an honor system would probably be insuffrcient, the

FCC found that it "must mandate procedures for establishing company-specific do-not-call lists

to ensure effective compliance with and enforcement of the requirements for protecting

consumer privacy."        Id atl24.
        22.       It accordingly placed the burden on telemarketers to implement and prove the

implementation of their compliance procedures.

        23.        These regulations are codified at 47 C.F.R. $ 64.1200(dxl)-(7).

        24.        Specifically, these regulations require a company to keep a written poliey,

available upon demand, for maintaining a do-not-call list, train personnel engaged in
      Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 5 of 15 PageID #:5




telemarketing on the existence and use of its internal do-not-call list, and record and honor "do

not call" requests for no less than five years from the time the request is made. 47 C.F.R.   $


64.1200(d)(1,2,3, 6).

       25.     These regulations prohibit a company from making telemarketing calls unless         it

has implemented these policies and procedures. 47 C.F.R. $ 64.1200(d).

        26.    Accordingly, all telemarketing calls violate the TCPA" unless Defendants can

demonstrate that they have implemented the required policies and procedures.


The TCPA Prohibits Caller ID Spoofins

       27.     ln2A03, the FCC supplemented the TCPA's company-specific do-not-call rules

with the requirement that sellers and telemarketers transmit valid caller ID information.    See   In

re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-

278, Report and Order, 18 FCC Rcd 14014, 14121(2003).

        28.    In establishing these and other accompanying regulations, the FCC noted that

section 227(c) of the TCPA requires it to "consider several methods to accommodate telephone

subscribers who do not wish to receive...live voice solicitations . . . individually or in

combination..."   Id   at 14019 ('!i5) (emphasis added).

        29.    The FCC was specifically instructed to consider "telephone network

technologies" as one of these methods. See 47 U.S.C. $ 227(c)(1)(A).

       30.     Under this directive, the FCC set out to determine whether network technologies

had been developed over the last decade that may allow consumers to avoid receiving unwanted

telephone solicitations. Id. at 14118 (ti 174).

       31.     Recognizing that Caller ID allows consumers to screen out unwanted calls, and

that current technology enables telemarketers to transmit this information cost effectively, the
        Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 6 of 15 PageID #:6



FCC thus ordered that sellers and telemarketers must transmit valid caller     D. Id at l4l2l
(fl 17e).

            32.   These regulations are codified at 47 C.F.R. $ 64 1601(e)(1)-(3).

        33.       Specifically, these regulations require telemarketers to transmit a caller ID

number that "permit[s] any individual to make a do-not-call request during regular business

hours". 47 C.F.R. $ 6a.1601(e)(l).

            34.   Consequently, telemarketing calls made using spoofed caller IDs violate the

TCPA.


The National Do Not Call Registry

        35.       The TCPA prohibits making multiple telemarketing calls to a residential

telephone number that has previously been registered on the National Do Not Call Registry. See

47 U.S.C. $ 227(c)(s).

                                    FACTUAL ALLEGATIONS

            36.   AJT is in the business of selling medical equipment and supplies.

            37.   One of AJT's strategies for marketing its goods and generating new customers is

telemarketing.

            38.   AJT's telemarketing involves the use of automatic telephone dialing equipment,

including predictive dialers.

            39.   The Defendants use this equipment because     it allows for numerous calls to be

placed at one time, but AJT's telemarketing representatives, who are paid by the hour, only talk

with individuals who answer such calls.

            40.   Upon information and belief, AJT targets c,onsumers enrolled in Medicare

insurance plans, in order to seek reimbursement from such plans for the goods dispensed to AJT

customers acquired through telemarketing.


                                                    6
         Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 7 of 15 PageID #:7



Calls to Mr. Moore

           41.     Beginning in May 2019, PlaintiffMr. Moore started receiving repeated

telemarketing calls on his residential telephone numbers (630) 510-DOO( and (630) 699-

X)OOL regarding the availability of an upgraded medical device for persons suffering from

diabetes.

           42.     Both numbers have been continuously registered on the National Do Not Call

Registry for more than ten years prior to receipt of the calls.

           43.     All the calls that the Plaintiffanswered from the Defendants followed    a common

pattern.

           44.     The   Plaintiffwould answer the call.

           45.     There would be a noticeable pause   with silence.

           46.     Then a loud "bloop" sound would play.

           47.     The pause and "bloop" are consistent with the algorithm of a predictive dialer as

it attempts to connect the called party, who     has already answered,   with an available live agent.

           48.     The caller ID numbers on the calls were not related to AJT or their telemarketer

that made the call.

           49.     The caller ID numbers would be local to the Plaintiff, with the same area code and

prefix   as   PlaintifPs phone number, and the remaining digits seemingly random and different for

each call.

           50.     To program caller ID numbers in this manner typically takes a computer program

associated with ATDS equipment.

           51.     Such equipment similarly has the capacity to randomly or sequentially generate

numbers to be called.
        Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 8 of 15 PageID #:8



         52.    When a live person eventually came on the line, the representative would identify

his company as'National Diabetic Center", "Diabetic Supplies Team" or another similar generic

name.

        53.     The representative would ask Plaintift the same healtn quesuons.

         54.    The representative would then offer the Plaintiffan upgraded blood glucose

meter, stating that it would be covered in full by Plaintiffs insurance with no out-of-pocket cost.

        55.     The purpose of these calls was to promote AJT's goods and services.

         56.    The Defendants initiated such calls to Plaintiff s residential landline onluly 27

and 31, 2019.

         57.    The Plaintiffhad not consented to receive these calls.

        58.     Mr. Moore was not interested in the medical device being offered.

         59.    However, the calls continued.

        60.     In order to identify the company whose goods were being promoted, Mr. Moore

attempted to listen to the entire telemarketing pitch.

The September 14. 2019 Call

        61.     On September 14,2}lg,thePlaintiffreceived atelemarketing call on his

residential number (630) 510-)OOO(, from caller ID (630) 510-3087.

         62.    When Plaintiffanswered, he heard an unnatural pause and "bloop" sound before a

live person came on the line.

         63.    The representative identified his company as "National Diabetic Center".

         64.    The Plaintiff was offered an upgraded type of blood glucose meter which the

representative stated would be covered in full by Plaintiff s insurance with no out-of-pocket cost.

         65.    The representative proceeded to transfer the call to a second representative.
      Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 9 of 15 PageID #:9



        66.      In orderto investigate, the Plaintifffeigned interest in the medical equipment

being offered.

       67        The Plaintiff was asked to confirm that he is enrolled with Medicare.

       68.       The Plaintiff was asked for the name of his physician, so that the Defendants

would be able to fax an order form to the physician and obtain a signed prescription.

        69.      Finally, at the conclusion of the call, the representative identified AJT Diabetic   as


the company whose goods were being advertised.

Calls to Mr. Moore's Cellular Number

       70.       The Plaintiffreceived identical calls on his cellular line.

       7T.       For example, on July 6, 2019, the Plaintiffreceived a telemarketing call from the

Defendants on his residential number (630) 699-)O(XX.

       72.       This number is assigned to a cellular telephone service.

       73.       The Plaintiff had not consented to receive this call.

       74.       The caller ID of the received call was (630) 699-2082.

        75.      When Plaintiff answered, he heard an unnatural pause and "bloop" sound before a

live person came on the line.

       76.       The representative identified his company as "National Diabetic Centef'.

       77.       The Plaintiffwas offered an upgraded type of blood glucose meter which the

representative stated would be covered in full by Plaintiff s insurance with no out-of-pocket cost.

        78.      The representative offered to transfer the call to a delivery representative.

Mr. Moore's Do Not Call Request

        79.      On September 20,2019, the Plaintiffsent an e-mail to AJT and Ms. Soblick

regarding the illegal telemarketing calls.
     Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 10 of 15 PageID #:10




        80.     The Plaintiffrequested a copy of AJT's do-not-call policy and indicated that he

no longer wanted to be contacted.

        81.     The Plaintiff did not receive a response.

        82.     Despite his request, the Plaintiff continued to receive calls.

        83.     The Plaintiffreceived more than 20 telemarketing calls from the Defendants on

his residential numbers after the e-mail he sent.

        84.     Plaintiff has been injured by the acts of the Defendants because his privacy has

been violated and he was subjected to annoying and harassing calls that constitute a nuisance.

Plaintiffwas also temporarily deprived of legitimate use of his phone because the phone line was

tied up by the illegal calls.

            DEFENDANTS' LIABILITY FOR THE TELEMARI(ETING CALLS

        85.     AJT is a "person", as defined by 47 U.S.C. $ 153(39).

        86.     The FCC has explained that its "rules generally establish that the parry on whose

behalf a solicitation is made bears ultimate responsibility for any violations." See In re Rules &

Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order,

l0 FCC Rcd     12391   ,12397 (tl 13) (1995).

        87.      In its January 4,2008 ruling, the FCC reiterated that    a company on whose   behalf

a telephone   call is made bears the responsibility for any violations.

        88.      On May 9,2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as AJT may not avoid liability by outsourcing telemarketing:

         [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
        activities to unsupewised third parties would leave consumers in many cases
        without an effective remedy for telemarketing intrusions. This would particularly
        be so if the telemarketers were judgment proo{ unidentifiable, or located outside
        the United States, as is often the case. Even where third-party telemarketers are
        identifiable, solvent, and amenable to judgment limiting liability to the


                                                    10
     Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 11 of 15 PageID #:11




       telemarketer that physically places the call would make enforcement in many
       iases substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately in order
       to obtarn etTective reliefl As the FTC noted, because "[s]ellers may have
       thousands of independent' marketers, suing one or a f-ew of them is unlikely to
       make a substantive difference for consumer privacy.

May 2013 FCC Ruling,28 FCC Rcd at 6588 (!J37) (internal citations omitted).

        89.        More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is

liable for telemarketing calls if the telemarketer "has apparent (if not actual) authority'' to make

the calls.   Id   at 6586 (1134)

        90.        The May 2013 FCC Ruling rejected a nzlrrow view of TCPA        liability, including

the assertion that a seller's liability requires a finding of formal agency and immediate direction

and control over the third-party who placed the telemarketing      call. Id. at 6587 n.   107.


        91.        AJT is legally responsible for ensuring that the parties that made the calls

complied with the TCPAs even if AJT did not itself make the calls.

        92.        AJT knowingly and actively accepted business that originated through the illegal

telemarketing calls from the parties that made the calls.

        93.        Furthermore, AJT maintained interim control over the actions of the parties that

made the calls.

        94.        For example, AJT had absolute control over whether, and under what

circumstances, it would accept a customer.

        95.        Additionally, AJT instructed the parties that made the calls to transfer the called

parties to an AJT representative tasked with completing the process of enrolling a customer for

delivery of medical supplies.

        96.        AJT also gave interim instructions to the parties that made the calls by providing



                                                     11
     Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 12 of 15 PageID #:12



(1) the volume of calling and leads it would purchase; and (2) the timing of when AJT telephone

representatives would be available to field a prospect.

        97.    Moreover, AJT continued its relationship with the parties that made the calls after

Mr. Moore informed AJT and Ms. Soblick about the illegal telemarketing calls.

        98.     AJT also ratified the conduct of the parties that made the calls by accepting the

benefits of the telemarketing conduct even though it was aware that these parties were making

the telemarketing calls at issue.

Ms. Soblick's Liability for the Telemarketing Calls

        99.     During all relevant times, Defendant Ms. Soblick directed the day-to-day

activities of AJT as the company's president.

        100.    When considering individual officer liability, other Courts have agreed that a

corporate officer involved in the telemarketing at issue may be personally liable under the

TCPA. See, e.g.,Jackson Five Star Catering, Inc. v. Beason,20l3 U.S. Dist. LEKS 159985,

*10 (E.D. Mich. Nov. 8, 2013) ("[M]any courts have held that corporate actors can be

individually liable for violating the TCPA "where they 'had direct, personal participation in or

personally authorized the conduct found to have violated the statute."');Marylandv. Universal

Elections,787 F. Supp. 2d 408,415-16 (D. Md. 2011) ("If an individual acting on behalf of a

corporation could avoid individual liability, the TCPA would lose much of its force.").

        101.    Ms. Soblick is personally liable under the "participation theory" of liability

because she was a controlling officer of AJT and knew of and authorized the telemarketing

conduct that is the subject ofthis Complaint.

                                  COUNT I
               VIOLATION OF THE TCPA'S DO NOT CALL PROVISIONS

        102.    Plaintiffincorporates the allegations from all previous paragraphs as if fully set


                                                  t2
      Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 13 of 15 PageID #:13



fiorth herein.

         103.      The Defendants violated the TCPA by (a) initiating multiple telephone

solicitations within a 12-month period to the Plaintiffs residential telephone numbers that are

registered on the Do Not Call Registry, or (b) bV the fact that others made those calls on their

behalf. See 47 U.S.C.      Q   227(c);47 C.F.R. $ 6a.1200(c)(2).

         104.      The Defendants'violations were     willful andlor knowing.

                                   COUNT U
              YIOLATION OT THE TCPA'S AUTOMATED CALL PROVISIONS

         105.      Plaintiffincorporates the allegations from all previous paragraphs as if fully set

forth herein.

         106.      The Defendants violated the TCPA by (a) initiating telephone calls to the

Plaintiff s cellular number using an automatic telephone dialing system, or (b) by the fact that

others made those calls on their behalf. See 47 U.S.C. $ 227(b);47 C.F.R. $ 6a.1200(a)(l).

         107.      The Defendant's violations were    willful and/or knowing.

                                COUNT III
        VIOLATIONS OT THE TCPA'S INTERNAL DO NOT CALL PROYISIONS

         108.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

         109.      Defendants placed numerous calls for telemarketing purposes to Plaintiff     s


residential telephone numbers.

         110.      Defendants did so despite not having a written policy pertaining to "do not call"

requests.

         II   l.   Defendants did so despite not training their personnel on the existence or use of

any internal "do not call" list.




                                                     13
     Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 14 of 15 PageID #:14



        112.    Defendants did so despite not recording or honoring "do not call" requests.

        113. The Defendants violated the TCPA by (a) initiating calls for telemarketing
purposes to the Plaintiff without having instituted procedures for maintaining a list of persons

who request not to receive telemarketing calls made by or on behalf of the Defendants, or (b)

by the fact that others made those calls on their behalf. See 47 U.S.C. $ 227(c); 47 C.F.R.      $


64.1200(d).

        114.    The Defendants'violations were     willful and/or knowing.

                                     COUNT TV
                   VIOLATION OF THE TCPA'S CALLER ID PROYISIONS

        115.    Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        116. The Defendants violated the TCPA by (a) initiating calls for telemarketing
purposes to the   Plaintiffwithout transmitting caller identification information containing a

telephone number that permits any individual to make a do-not-call request during regular

business hours, or (b) by the fact that others made those calls on their behalf. See 47 U.S.C.       $


227(c);47 C.F.R. $ 64.1601(e)(1).

        lT7.      The Defendants'violations were   willful and/or knowing.

                                      PRAYER FOR RE,LMF

        WHEREFORE, the Plaintiffrespectfully prays that judgment be awarded in Plaintiffs

favor and against the Defendants, jointly and severally, as follows:

        A.        Because of Defendants'   willful andlor knowing violations of 47 U.S.C . $ 227(c),

treble damages, as provided by statute, of up to $1,500 for every call that violated the TCPA;

                  Because of Defendants' statutory violations of 47 U.S.C. $ 227(c), $500 in

statutory damages for every call that violated the TCPA;



                                                   t4
     Case: 1:19-cv-07707 Document #: 1 Filed: 11/21/19 Page 15 of 15 PageID #:15




       C.      Because of Defendants'        willful and/or knowing violations of 47 U.S.C . S 227(b),

treble damages, as provided by statute, of up to $1,500 for every call that violated the TCPA;

       D.      Because of Defendants' statutory violations of 47 U.S.C.           * 227@), $500 in

statutory damages for every call that violated the TCPA;

       E.      Costs of suit;

       F.      Leave to amend this Complaint to name Does as they are identified and to

conform to the evidence presented attnal;

       G.      Such other relief as the Court deems just and proper.

       Ptaintiff requests   a   jury trial   as   to all claims of the complaint so triable.


       RE   SPECTFULLY SUBMITTED,

                                                     GEORGE MOORE,
                                                     Pro Se


       DATED: November 21, 2Al9                      By. (;"-.-*-.         l'-,n.^'^r,
                                                     George Moore
                                                     906 Chatham Drive
                                                     Carol Stream,IL 60188
                                                     Email: gmoore3@att.net
                                                     Telephone: (630) 699-3205




                                                        15
